DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on July 15, 2021 has been entered.

Status of Claims
Claims 1-5, 7-17 and 19-22 are pending and currently under consideration.  Claims 1, 11, 15-16 and 19-20 have been amended; new claims 21-22 have been added; and claims 6 and 18 were previously cancelled.  This Office Action is in response to the request for continued examination filed on July 15, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Status of Withdrawn Claim Rejections
The rejection of claims 1-5, 7-11, 13, 16-17 and 19-20 under 35 U.S.C. § 102 (a)(1) by DAWSON (US 5,037,653), as evidenced by KIM (US 2011/0217255 A1) (at par. 7-12 of the 04/15/2021 Office action), is withdrawn in light of applicant’s 07/15/2021 amendments, in particular, the amendments to independent claim 1 reciting “wherein the capsules have a particle size of about 0.8 μm to about 10 μm,” and independent claim 16
The rejection of claims 1-5, 7-13, 16-17 and 19-20 under 35 U.S.C. § 103 over DAWSON, as evidenced by KIM, in view of GIMENO (WO 03/051116 A1) (at par. 13-16 of the 04/15/2021 Office action), is withdrawn in light of applicant’s 07/15/2021 amendments.
The rejection of claims 1-5, 7-11, 13-17 and 19-20 under 35 U.S.C. § 103 over DAWSON, as evidenced by KIM, in view of BARNETT (WO 2007/036710 A2) (at par. 17-23 of the 04/15/2021 Office action), is withdrawn in light of applicant’s 07/15/2021 amendments.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read: “ [...]: a plurality of capsules each comprising an amphiphilic material encapsulating a pyrethroid, the amphiphilic material forming micelles around the pyrethroid,[[,]] wherein [...].”
B.	Claim 5 is objected to because the claim should read:
5.	([...])  The composition of claim 1 wherein the amphiphilic material 1s a graft copolymer, a modified N,N,N’,N’-Tetrakis(2-hydroxypropyl)ethylenediamine, a cationic nanoparticle, a diblock copolymer, a[[or]] triblock copolymer, an ionic surfactant, a[[or]] nonionic surfactant, a low surface energy silica, a Guerbet ester, or a poly(stearyl methacrylate -co- acrylic acid).
C.	Claim 16 is objected to for similar reasons as pertaining to claim 5, item A., above.
D.	Claim 21 is objected to for similar reasons as pertaining to claim 5, item A., above.
E.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, in paroitcular, amending claim 16 to recite “wherein the capsules have a particle size of about 0.8 μm to about 10 μm.”
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 16-17 and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over DAWSON (US 5,037,653, Issued Aug. 6, 1991; hereinafter, “Dawson”), as evidenced by KIM (US 2011/0217255 A1, Publ. Sep. 8, 2011; hereinafter, “”Kim), in view of and in view of BARNETT (WO 2007/036710 A2, Publ. Apr. 5, 2007; hereinafter, “Barnett”; of record).
Dawson is directed to:
PESTICIDAL CHEMICAL FORMULATIONS
ABSTRACT
Water-miscible pesticidal formulations whose average particle size is at most 200 nm include water, oil, a surfactant, and a cosurfactant, wherein either the oil is a pesticide or the formulation comprises a pesticide dissolved in the oil.  The pesticide may be a pyrethroid such as cypermethrin or deltamethrin.  The formulations can be molecular solutions, micellar solutions or microemulsions (water-in-oil or oil-in-water) and are (Rhyzopertha dominica).
Dawson, title & abstract.  In this regard, Dawson teaches an exemplary embodiment of a “micellar solution” of delamethrin:
EXAMPLE 5
A ready-for-use formulation was made up from the following ingredients:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The K’OTHRINE and xylene were placed in a beaker.  To this the PLURIOL and NANSA were added; then this was well mixed.  The water was added to this mixture with constant stirring.  The average particle size was measured by a MALVERN AUTOSIZER 2c laser particle sizer to be 4.1 ± 1.4 nm, showing the formulation to be a micellar solution.
Dawson, col. 11, ln. 15-35, Ex. 5.
Regarding independent claim 16 and the requirements:
16.	([...])  An encapsulated composition coated on a fabric comprising:
a plurality of capsules each comprising an amphiphilic material encapsulating a pyrethroid, the amphiphilic material forming micelles around the pyrethroid, wherein the amphiphilic material has hydrophilic and hydrophobic portions, and wherein the hydrophilic portion anchors the encapsulated pyrethroid and the hydrophobic portion forms a shell wall of the capsule, and wherein the amphiphilic material is a graft copolymer, a modified N,N,N’,N’-Tetrakis(2-hydroxypropyl)ethylenediamine, a cationic nanoparticle, a diblock or triblock copolymer, an ionic or nonionic surfactant, a low surface energy silica, a Guerbet ester, or a poly(steatyl methacrylate -co- acrylic acid), wherein the composition is coated on a fabric wherein the fabric is derived from polymeric fibers or natural material;
wherein the encapsulated pyrethroid having a release rate less than a release rate of unencapsulated pyrethroid and wherein the release rate of the encapsulated pyrethroid is such that, when the pyrethroid is coated on 1 square inch of the fabric and kept at 70 °F and 68% relative humidity, the release rate of pyrthroid is less than or equal to 6 mg/day;
wherein the amphiphilic material has a hydrophilic-lipophilic balance within a range of from about 1 to about 20.
Dawson clearly teaches a “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5), whereby it is noted:
“K’OTHRINE 50” is “[a] 50 g/1 solution of deltamethrin in xylene” (Dawson, col. 11, ln. 21 & 26), which is:
“deltamethrin” of claim 17, and
a “pyrethroid” of claims 16- 16; AND
“PLURONIC PE 10 100” is “[an] ethylene oxide propylene oxide block copolymer containing 10% ethylene oxide, HLB 3.0 - nonionic surfactant functioning as cosurfactant” (Dawson, col. 11, ln. 23 & 27-28), which is:
an “amphiphilic material” of claims 16 and 19-21,
a “triblock copolymer” of claims 16 and 21,
“wherein the amphiphilic material has a hydrophilic-lipophilic balance within a range of from about 1 to about 20” of claim 19,
a “poly(ethylene oxide) - poly(propylene oxide) - poly( ethylene oxide) triblock copolymer” of claim 20
(see Kim, at par. [0268] as evidence that “Pluronic PE 10100” is a triblock copolymer);
wherein Dawson’s “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5) meets the requirement for a plurality of capsules of claim 16.
With further regard to “micellar solutions,” Dawson discloses the formation of micelles in terms of “aggregates of surfactant molecules in which the hydrophobic tails point towards a core, whereas the hydrophilic heads are outwardly directed”:
Micelles occur when surfactants form large aggregates in water when their concentration is above the critical micelle concentration (cmc); a sharp transition in the physical properties of such solutions occurs at this concentration.  In contrast, the physical properties of solutions of surfactants in non-aqueous solvents change gradually as the concentration rises[.]  This is due to the fact that the small aggregates are stable in non-aqueous (for example hydrocarbon) solvents, but not in aqueous media, while the opposite is true of relatively large aggregates.  Both spherical and cylindrical types of micelles have been recognised.  Both of these types involve aggregates of surfactant molecules in which the hydrophobic tails point towards a core, whereas the hydrophilic heads are outwardly directed.
Micellar solutions are observed when water is added to a solution of surfactant in oil or when oil is added to a solution of surfactant in water.  The oil and water, which are practically immiscible on their own, can solubilise one another.  When oil is solubilised in water, the oil molecules are incorporated between the chains of the surfactant molecules in the micelles: solubilisation can therefore above the cmc.  When water is solubilised in oil, it facilitates the aggregation of surfactant molecules as “swollen inverse micelles” in which the polar head groups are embedded in water.  Such systems are considered as one phase systems, and the aggregates are spherical or cylindrical.
(Dawnson, col. 2, ln. 16-43), which meets the requirements of claim 16 for “the amphiphilic material forming micelles around the pyrethroid, wherein the amphiphilic material has hydrophilic and hydrophobic portions, and wherein the hydrophilic portion anchors the encapsulated pyrethroid and the hydrophobic portion forms a shell wall of the capsule.”  It is noted that the requirements of:
claim 16 for “the encapsulated pyrethroid having a release rate less than a release rate of unencapsulated pyrethroid,”
is a functional requirement.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 16, which achieve the resulting release, micelle encapsulation, and alkaline stability effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended release, encapsulation and stability effect of a composition that meets the structural requirements of claim 16 for “a plurality of capsules each comprising an amphiphilic material encapsulating a pyrethroid, the amphiphilic material forming micelles around the pyrethroid.”  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 1 and 16 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.  However, Dawson DOES NOT TEACH the incorporation of pesticidal chemical formulations as a fabric coating composition, or components thereof, in order to meet the requirements of claim 16 for “wherein the composition is coated on a fabric wherein the fabric is derived from polymeric fibers or natural material.”
Based on the state of the art, an artisan of ordinary skill would have found this feature obvious.
Barnett, for instance, is directed to:
Title: IMPROVED INSECTICIDAL TEXTILE MATERIAL
Abstract: A microencapsulated insecticide-treated fabric and a method for treating the fabric with a composition comprising at least one microencapsulated insecticide and at least one polymeric binder are provided.  The coated or partially coated fabric maintains a sufficient amount of microencapsulated insecticide on the fabric surface to kill or repel insects, particularly mosquitoes, even after repeated washings.  The fabric can be made into a net, clothing, and the like, for protection against insect-transmitted diseases such as malaria.  A fabric treatment composition containing a suitable amount of at least one microencapsulated insecticide and at least one polymeric binder is also provided.
Barnett, title & abstract.  Barnett teaches suitable insecticides, inter alia, deltamethrin.  Barnett, par. [0003].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Dawson’s “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5), and to use it in a fabric coating per Barnett.  One would have been motivated to do so in order to obtain the advantage of “[a] coated or partially coated fabric [that] maintains a sufficient amount of microencapsulated insecticide on the fabric surface to kill or repel insects, particularly mosquitoes, even after repeated washings” (Barnett, abstract) with deltamethrin (Barnett, par. [0003]).
Thus, the prior art renders claims 16-17 and 20-21 obvious.
Regarding claim 19 and the requirements:
19. ([...])  The composition of claim 16 wherein the capsules have a critical micelle concentration within a range of from about 0.0001 wt% to about 50 wt%, and wherein the amphiphilic material has a hydrophilic-lipophilic balance within a range of from about 1 to about 20.
Dawson’s “micellar solution” of delamethrin (Dawson, col. 11, ln. 15-35, Ex. 5) contains 12g/1000g, i.e., 12 wty.% of “PLURONIC PE 10 100,” which is “[an] ethylene oxide propylene oxide block copolymer containing 10% ethylene oxide, HLB 3.0 - nonionic surfactant functioning as cosurfactant” (Dawson, col. 11, ln. 23 & 27-28) “PLURONIC PE 10 100” (Dawson, col. 11, ln. 23, Ex. 5).  See also Dawnson, col. 2, ln. 16-43, noted above, which discusses “critical micelle concentration.”  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Thus, the prior art renders claim 19 obvious.

Allowable Subject Matter
Claims 1-5 and 7-15 are drawn to allowable subject matter pending address of the objections above.

Conclusion
Claims 16-17 and 19-21 are rejected.  Claims 2-4 and 7-15 are allowable.  Claims 1, 5 and 22 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611